DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in reply to an amendment filed on 12/22/2020. Claims 1, 2, 7, 11, 16 and 17 have been amended and new claim 21 has been added. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot in view of a new ground of rejections. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,721,084 (hereinafter 084’ patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1-13 and 15-21 of the present application correspond to elements of claims 1-17 of the 084’ patent. The above claims of the present application would have been obvious over claims 1-17 of the 084’ patent because each element of the claims of the present application is anticipated by the claims of the 084’ patent. 
Claims 1-6 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,586,035 B2 (hereinafter 035’ patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1-6 and 17-21 of the present application correspond to elements of claims 1-5 of the 035’ patent. The above claims of the present application would have been obvious over claims 1-5 of the 035’ patent because each element of the claims of the present application is anticipated by the claims of the 035’ patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro et al. US 8,108,316 B1 [hereinafter Shapiro] in view of Thentheruperai et al. US 7,801,286 B1 [hereinafter Thentheruperai].

As per claim 1, Shapiro teaches an account management server, comprising: 
a storage device configured to maintain a database of accounts [column 2, lines 21-30]: and
a processor communicatively coupled to the storage device [column 2, line 21-30], wherein the processor is configured to: 

if no existing account is associated with the identifying information in the database, direct the database to set up a new account associated with the electronic device and to store the identifying information associated with the electronic device in the database [column 5, line 45-column 6, line 8];
subsequently receive, via the network, the identifying information from a communication device that is different from the electronic device [column 5, line 45-column 6, line 8].
In the same field of endeavor, Thentheruperai teaches a method of managing an account comprising setting up an account, subsequently receive, via the network, the identifying information from a communication device that is different from the electronic device [column 4, lines 7-31];
if the identifying information subsequently received from the communication device matches the identifying information stored for the electronic device, grant a user of the communication device management access to the account associated with the electronic device [column 4, lines 7-31].
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to employ the teachings of Thentheruperai within the system of Shapiro in order to enhance usability of the system by having simpler secure access to accounts. 

	As per claims 3, Shapiro further teaches the server wherein the identifying information is an internet protocol address [column 5, line 45-column 6, line 8].

	As per claim 4, Shapiro further teaches the server wherein the processor is further configured to receive an internet protocol address and a unique identifier the electronic device from the electronic device and further device from the electronic device and further configured to store the internet protocol address and the unique identifier in the storage device [column 5, line 45-column 6, line 8].

	As per claim 5, Shapiro further teaches the server wherein the identifying information is a unique identifier associated with the electronic device [column 5, line 45-column 6, line 8].

	As per claim 6, Shapiro further teaches the server wherein the identifying information includes a unique identifier associated with the electronic device and internet protocol address [column 5, line 45-column 6, line 8].

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cass, Richard Thomas GB 2433687 A (UK Patent Application) [hereinafter Cass] in view of Shapiro et al. US 8,108,316 B1 (hereinafter Shapiro) and further in view of Thentheruperai et al. US 7,801,286 B1.

	As per claim 17, Cass teaches a method for linking a communication device to an account, comprising:
	determining, by an electronic device, identifying information [page 4, lines 4-11 and page 1, lines 7-10];  
	transmitting, by the electronic device, the identifying information to an account management server [page 4, lines 4-11 and page 1, lines 7-10];  and 
requesting, by the communication device, access to the account by transmitting the identifying information to the account management server [page 4, liens 4-11].  
In the same field of endeavor, Shapiro teaches a method for linking accounts comprising: an account management server configured to setup a new account on the account management server and associate the service device with the new account upon receipt of the identifying information when the identifying information is not associated with an existing account and to associate the service device with the existing account when the identifying information corresponds to an existing account [column 5, line 45-column 6, line 8]. It would have been obvious to one having ordinary skill in the art at the time of 
In the same field of endeavor, Thentheruperai teaches a method of managing an account comprising setting up an account, subsequently receive, via the network, the identifying information from a communication device that is different from the electronic device [column 4, lines 7-31];
if the identifying information subsequently received from the communication device matches the identifying information stored for the electronic device, grant a user of the communication device management access to the account associated with the electronic device [column 4, lines 7-31].
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to employ the teachings of Thentheruperai within the system of Cass and Shapiro in order to enhance usability of the system by having simpler secure access to accounts. 

	As per claim 18, Cass further teaches the method further comprising: transmitting, by the communication device, the identifying information to the electronic device [page 4, lines 4-11].

	As per claim 19, Cass further teaches the method further comprising transmitting, by the electronic device, the identifying information to the communication device [page 4, lines 4-11].

	As per claim 20, Cass further teaches the method wherein the identifying information is an internet protocol address of a local area network the service device is communicatively coupled to [page 4, lines 4-11].

Allowable Subject Matter
Claims 2 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming Double Patenting rejection indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435